PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

Carlos Garcia,
Petitioners,

Vv. 19-CV-06908 MAT
ORDER

William Barr, United States Attorney
General, et al.,

Respondents.

 

Pro se Petitioner, Carlos Garcia,, is a civil immigration detainee currently held at the
Buffalo Federal Detention Facility. Petitioner claims that his continued detention in U.S.
Immigration and Customs Enforcement custody pending removal proceedings is in violation
of the United States Constitution. See generally 8 U.S.C. § 1231(a)(1) (Attorney General,
succeeded by the Secretary of Homeland Security for this purpose, must remove alien within
90 days of final order of removal), (a){6) ("An alien ordered removed .. . may be detained
beyond the [90-day] removal period . . ."); Zadvydas v. Davis, 533 U.S. 678, 700-01 (2001)
(presumptive limit to reasonable duration of detention under § 1231(a)(6) is six months); see
also 8 U.S.C. § 1226 (a),(c) (detention of aliens); Jennings v Rodriguez, 138 S. Ct. 830, 851
(2018) (reserving determination of merits of due process arguments regarding extended
detention without bond). He therefore, seeks relief under 28 U.S.C. § 2241. Docket Item 1.
The petitioner has paid the $5.00 filing fee .

ORDER

IT IS HEREBY ORDERED that within 45 days of the date of this Order,

Respondents shail file and serve an answer responding to the allegations in the Petition; and

it is further
ORDERED that within 45 days of the date of this Order, Respondents shall file and
serve, in addition to their answer, a memorandum of law addressing each of the issues
raised in the Petition and including citations to supporting authority and applicable sections
of the Immigration and Nationality Act; and it is further

ORDERED that within 45 days of the date of this Order, instead of their answer,
Respondents may file a motion to dismiss the Petition, accompanied by appropriate exhibits
demonstrating that an answer to the Petition is unnecessary; and it is further

ORDERED that Petitioner shall have 25 days after his receipt of the Respondents’
answer or motion to dismiss to file a written response; and it is further

ORDERED that the Clerk of Court shall serve a copy of the Petition, together with a
copy of this Order, electronically via a Notice of Electronic Filing to the United States
Attorney's Office, Western District of New York at USANYW-Iimmigration-
Habeas@usdoi.gov.

THE PETITIONER MUST FORWARD A COPY OF ALL FUTURE PAPERS AND

CORRESPONDENCE TO THE ATTORNEY APPEARING FOR THE RESPONDENTS.

SO ORDERED.

Dated: ae , 2019
Rochester, New York
a on
VE SEA an,

MICHAEL A. TELESCA
UNITED STATES DISTRICT JUDGE
